lisa s goff petitioner v commissioner of internal revenue respondent docket no 2965-09l filed date r may proceed with collection of tax_liability and civil pen- alties for filing frivolous tax returns held submission of a bonded promissory note of p’s husband was not payment of liabilities and penalties held further p is subject_to sanction under sec_6673 i r c for procedures instituted primarily for delay etc lisa s goff pro_se richard w kennedy for respondent halpern judge this case is before the court to deter- mine whether respondent may proceed with the collection of petitioner’s unpaid federal_income_tax for through and unpaid civil penalties for filing frivolous income_tax returns for and collectively petitioner’s liabilities or simply the liabilities we review the determinations under sec_6330 all section references are to the internal_revenue_code_of_1986 as amended and as applicable to this case and all rule references are to the tax_court rules_of_practice and proce- dure unless otherwise indicated the case presents two questions whether a bonded promissory note in the face_amount of dollar_figure million the note that petitioner submitted to the internal_revenue_service irs constitutes payment of the liabilities and whether we should impose an additional penalty on petitioner pursuant to sec_6673 for instituting this pro- ceeding primarily for delay or advancing a position that is frivolous or groundless verdate 0ct date jkt po frm fmt sfmt v files goff sheila united_states tax_court reports findings_of_fact when she filed the petition petitioner resided in utah respondent notified petitioner of his intent to collect peti- tioner’s liabilities by levy and in response thereto petitioner requested a pre-levy hearing with appeals under sec_6330 during that hearing petitioner argued that she had paid the liabilities by means of the note which she had sent to the irs respondent’s appeals_office appeals team manager sharon patterson ms patterson rejected petitioner’s claim that the liabilities had been paid and the determinations signed by ms patterson followed petitioner timely filed the petition assigning error to the determinations primarily on the ground that payment for all liabilities alleged by irs for lisa s goff tin was tendered by harvey douglas goff jr hereinafter ‘under- signed’ on or about date petitioner added contrary to irs’ claim petitioner at all relevant times prior to the sec_6330 hearing and during the hearing itself challenged the exist- ence of a tax_liability in that the undersigned tendered sufficient payment for the alleged liability and irs failed to post the funds to the proper account petitioner also assigned error on the ground that the pro- posed levy would trespass on a bona_fide lien held by the undersigned and thereby cause irreparable injury to the undersigned the undersigned referred to is petitioner’s husband harvey d goff jr mr goff both he and petitioner signed a document prepared by mr goff attached to the petition at the conclusion of the trial the court set a schedule for opening and answering briefs and ordered the parties to file such briefs the court directed petitioner’s attention to rule which addresses briefs and in particular to rule e which addresses the form and content of briefs we have accepted from petitioner what appears to be her opening brief although it does not contain proposed findings_of_fact as rule e requires or otherwise conform to the requirements of that rule petitioner filed no answering brief respondent filed an opening brief with proposed findings_of_fact and otherwise conforming to rule e apparently seeing no need to answer petitioner’s brief respondent declined to file an answering brief pursuant to rule e each party in its answering brief must set forth any objections together with the reasons therefor to any proposed findings of any other party petitioner did not file an an- swering brief and did not set forth objections to respondent’s proposed findings_of_fact accord- ingly we must conclude that petitioner has conceded that respondent’s proposed findings_of_fact are correct except to the extent that those findings are clearly inconsistent with evidence in the record see eg 118_tc_106 n affd 353_f3d_1181 10th cir respondent of course is not similarly disadvantaged because petitioner’s opening brief contained no proposed findings_of_fact verdate 0ct date jkt po frm fmt sfmt v files goff sheila goff v commissioner which set forth petitioner’s assignments of error and the facts on which she relies among the facts on which she relies are the following on or about date the undersigned deposits a bond with the secretary_of_the_treasury upon which the undersigned states his intention to draw against the proceeds of said bond in satisfaction of debts the undersigned according to the terms of the bond order grants the sec- retary a thirty-day opportunity in which to return said bond to the under- signed or in the alternative accept the undersigned’s bond and terms upon expiration of said 30-day opportunity the undersigned receives no communication from the secretary and said bond is not returned to the undersigned accordingly the secretary accepts said bond pursuant to the terms of said bond on or about date the undersigned deposits with the secretary_of_the_treasury a private discharging and indemnity_bond no ra819570054us-hdg subordinate to the date bond which is issued pursuant to the undersigned’s full faith and credit the stated pur- pose of said private discharging and indemnity_bond is to indemnify among others the tin assigned to petitioner the petitioner internal rev- enue service and all subdivisions agents and employees thereof the terms of said private discharging and indemnity_bond state that the undersigned grants the secretary the opportunity to return said bond within thirty days of receipt upon expiration of said 30-day opportunity the undersigned receives no communication from the secretary and said private discharging and indemnity_bond is not returned accordingly the secretary accepts said private discharging and indemnity_bond pursuant to the terms of said bond at the undersigned’s instruction during date petitioner requests a consolidating billing from irs that includes all amounts which irs alleges were owed by petitioner on or about date petitioner receives a letter identified as ltr 681c with reference alleging a total amount due of dollar_figure on or about date the undersigned tenders payment for petitioner’s account through notary public kevin p mahoney in the form of bonded promissory note no hdg-1005-pn in the amount of dollar_figure using certified mail no said promissory note is payable to secretary of the united_states treasury the note tendered in alleged payment of petitioner’s liabil- ities contains in part the following verdate 0ct date jkt po frm fmt sfmt v files goff sheila united_states tax_court reports bonded promissory note registered via utah department of commerce division of corporations and ucc file no usps certified mail tracking no - dollar_figure - five million and united_states dollars to the order of henry m paulson jr d b a secretary of the united_states treasury p s lane d b a operations mgr acs remote ops internal_revenue_service and fiduciary trustee in the amount of five million and united_states dollars for credit to dollar_figure internal_revenue_service account to the benefit of lisa stephens goff a k a lisa goff ss no routing through private discharging and indemnity_bond no securitization bond ra819570054us-hdg to secretary_of_the_treasury henry m paulson jr this negotiable instrument tendered lawfully by harvey douglas goff jr maker in good_faith shall evidence as a debt to the payee pursuant to the following terms this note shall be posted in full dollar for dollar pursuant to the above credit order and presented to the co-payee secretary_of_the_treasury henry m paulson jr by the fiduciary ies in the attached preaddressed envelope by certified mail rr certificates completed and supplied or elec- tronic transfer upon receipt of this instrument payee shall charge account via pass-through account h douglas goff for the purpose of termi- nating any past present or future liabilities express or implied attached or attributed to account no and or lisa stephens goff payee shall ledger this note for a period of thirty days com- mencing the start of business on date until close of business date at an interest rate of seven percent per annum upon maturity this note shall be due and payable in full with interest and any associated fees payment shall be posted in accordance with gen- erally accepted accounting principles against private discharging and indemnity_bond no ra819570054us-hdg tracking number ra us held and secured_by henry m paulsen jr secretary of the united_states treasury date date s harvey douglas goff jr authorized signature at the bottom of the note the names and addresses of five individuals were listed presumably to show the person who verdate 0ct date jkt po frm fmt sfmt v files goff sheila goff v commissioner issued the note mr goff the persons who were to receive the note as payment henry m paulson jr secretary_of_the_treasury and linda e stiff acting commissioner of the irs and those considered to be fiduciaries p s lane oper- ations manager irs and renee a mitchell director cam- pus compliance operations irs along with the note petitioner sent processing instructions to the irs on how the note was to be posted as payment of petitioner’s liabilities the note and processing instructions purported to place a legal duty on the irs to apply up to dollar_figure million toward the liabilities the irs ignored the note and processing instructions and did not on account thereof apply any amount in payment of petitioner’s liabilities after filing the petition petitioner attended a conference with respondent’s counsel who warned her that her position was frivolous our notice setting this case for trial informed petitioner that if the case could not be settled then the parties before trial must agree in writing to all facts and all documents about which there should be no disagreement our accom- panying standing_pretrial_order required the parties to pre- pare and submit pretrial memoranda setting forth basic information about the case petitioner both refused to enter into a stipulation of facts and failed to submit a pretrial memorandum as discussed supra note at the conclusion of the trial we set a briefing schedule and directed the parties to submit briefs when petitioner did not submit an opening brief on schedule we extended the time for her to comply in reply we received documents from mr goff which we filed as peti- tioner’s opening brief those documents in no way comply with rule e addressing the form and content of briefs in part one of those documents states as follows thank you for your offer for my debtor lisa s goff to file an opening brief by close of business date said offer is cast as a court order and a copy of said order is enclosed i accept your offer for value in behalf sic of myself and my debtor for sixty million four hundred thousand and dollars dollar_figure and bill you and the court for my services in the matter verdate 0ct date jkt po frm fmt sfmt v files goff sheila united_states tax_court reports a second document states it comes to my attention that the united_states tax_court is a for- profit corporation and is listed with dunn bradstreet as such are you aware of and do you realize the liability you personally incur in acting as an agent for the incorporated united_states tax_court i review of the determinations opinion sec_6330 provides taxpayers with the opportunity to request an administrative review of the commissioner’s deci- sion to take administrative action to collect by levy any_tax owing appeals conducts that review sec_6330 and as stated we review respondent’s determinations under sec_6330 on the facts before us we review those deter- minations de novo see 117_tc_127 116_tc_60 respondent may proceed by levy to collect petitioner’s liabilities simply put neither the note nor anything in connection with the note constitutes payment of petitioner’s liabilities the united_states_code provides that coins and currency including federal reserve notes and circulating notes of federal reserve banks and national banks are legal tender for all debts public charges taxes and dues u s c sec sec_6311 addresses alternative methods of payment and authorizes the secretary to receive for taxes any commercially acceptable means that he deems appropriate as prescribed by regulations sec_6311 d no regulation issued by the secretary allows private bonds or notes such as the note to be considered payment by commer- cially acceptable means other types of payment are not acceptable eg the commissioner has refused to accept real_property in payment for tax_liabilities revrul_76_350 1976_2_cb_396 similarly the commissioner is not obli- gated to accept an individual’s personal_property in satisfac- tion of her tax_liabilities e g 277_fsupp_266 m d pa at the conclusion of the trial the court asked petitioner to provide the court with any argument as to why the note dis- charged her obligation to pay the liabilities petitioner verdate 0ct date jkt po frm fmt sfmt v files goff sheila goff v commissioner answered only that her husband had tendered the note and she had not been advised by anyone of any defect in the note nor had anyone returned it petitioner’s brief adds nothing to that answer petitioner did not address at trial or on brief any other error that she had assigned to the determinations including her claim that the proposed levy would trespass on a bona_fide lien her husband held we therefore consider that she has abandoned those assignments of error see 121_tc_308 if an argu- ment is not pursued on brief we may consider that it has been abandoned we see no reason not to sustain the determinations and we shall sustain them ii sec_6673 penalty under sec_6673 this court may require a tax- payer to pay a penalty not in excess of dollar_figure if the tax- payer has instituted or maintained a proceeding primarily for delay or the taxpayer’s position is frivolous or ground- less a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523 there is no support for petitioner’s claim that the note discharged her obligation to pay the liabilities and she has made no argument beyond her claim that the government did not return the note or point out its defects moreover she refused to enter into a stipulation of facts and disobeyed our order to submit a pre- trial memorandum she did not comply with the briefing schedule we set when in response to our order extending her time to file a brief we received documents from her hus- band they contained a ridiculous demand for money and a nonsensical claim that the court is a for-profit corporation petitioner’s principal position in this case is so weak as to be groundless and her argument in support of that position is frivolous indeed we can see no reason for this case other than delaying respondent’s collection of tax_liabilities and penalties for the years in issue respondent’s counsel warned petitioner that her position was frivolous petitioner has wasted both the court’s and respondent’s limited resources and deserves a significant penalty we shall there- verdate 0ct date jkt po frm fmt sfmt v files goff sheila united_states tax_court reports fore require petitioner to pay a penalty under sec_6673 of dollar_figure an appropriate order and decision will be entered f verdate 0ct date jkt po frm fmt sfmt v files goff sheila
